GROSS, J.
Although the decision is a close one, we find that there was substantial, competent evidence to support the trial court’s finding that the child had not lived with the grandparents for at least six months under section 63.0425, Florida Statutes (1999). See Lonergan v. Estate of Budahazi, 669 So.2d 1062, 1064 (Fla. 5th DCA 1996) (quoting Dunn v. State, 454 So.2d 641, 649 n. 11 (Fla. 5th DCA 1984) (Cowart, J., concurring) (defining the term “competent substantial evidence”)).
In June, 1999, the mother rented a trailer in Centraba, Illinois. She paid the July rent and all but $35 of the August rent. The trailer park owner testified by deposition that the mother told her that “[s]he was moving from her mother’s house and to get a place for her and her baby.” Although hearsay, this statement was admissible as an exception under section 90.803(3)(a)2., Florida Statutes (1999) to “[pjrove or explain” the mother and baby’s use of the trailer over the summer of 1999. In addition, the testimony of the other witnesses hinged on their credibility, which the trial judge was in the best position to assess.
AFFIRMED.
KLEIN and SHAHOOD, JJ„ concur.